Citation Nr: 0817181	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for acid reflux 
disease, to include as secondary to service-connected 
degenerative disc disease status post laminectomy.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected degenerative disc 
disease status post laminectomy.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
degenerative disc disease status post laminectomy.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran has active duty service with the South Carolina 
Army National Guard from August 1995 to March 1996, with 
additional subsequent periods of active and inactive duty for 
training until February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  The Board notes that the February 
2003 decision represents a reconsideration of several issues 
decided in an unappealed July 2002 rating decision.

When this case was previously before the Board in May 2006, 
it was Remanded to the RO via the Appeals Management Center 
in Washington, DC, for additional notice and assistance.  The 
instructions of the Remand having been accomplished; the case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's initial complaints of acid reflux symptoms 
were associated with medications taken for her service-
connected back disorder.

2.  The medical evidence establishes that acid reflux 
symptoms related to medication have resolved with no chronic 
residuals.

3.  Current acid reflux is caused by smoking and associated 
nicotine intake.

4.  Currently diagnosed fibromyalgia is at least as likely as 
not caused by the service-connected back disorder and 
depression.

5.  Currently diagnosed IBS is at least as likely as not 
caused by the service-connected depression.

6.  The veteran is unable to obtain or retain substantially 
gainful employment as a result of her service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection for acid reflux disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

2.  Service connection for fibromyalgia is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

4.  The criteria for entitlement to TDIU are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the claims of service connection for 
fibromyalgia and IBS, as well as the claim for TDIU, the 
Board notes that the decision below represents a full grant 
of the benefits sought on appeal.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error with respect to those claims, and hence no 
further discussion is required.

Regarding the claim of service connection for acid reflux 
disease, however, the application of the VCAA must be 
examined.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.  Proper notification must 
also invite the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (the 
Court) has interpreted the duty to notify in the context of 
various categories of claims.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify with respect to acid reflux disease 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  Specifically, although the veteran 
was sent multiple letters in 2001 and 2002 describing the 
evidence and information still required to substantiate her 
claim, informing her of the respective obligations of the 
veteran and VA in supplying that evidence and information, 
and directing her to send any such in her possession to VA, 
none of the correspondence informed her that a disability 
rating and an effective date for an award of benefits would 
be assigned if service connection is awarded.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2006 that fully addressed all 
notice elements.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records from the VA Medical Center 
(VAMC) in Columbia, SC, as well as VAMC Augusta, GA.  The 
veteran submitted or VA has obtained on her behalf the 
records of Dr. ACM, Dr. FGD, CM Hospital, SF Hospital, OM 
Hospital, Dr. BPM, and a physical therapist.  The veteran 
submitted copies of service medical records in her 
possession, as well as statements from relatives, friends, 
and an employer.  VA has also obtained the records upon which 
the Social Security Administration has based its grant of 
benefits.  The appellant was afforded VA medical examinations 
in June 2001, June 2002, December 2004, November 2006, and 
May 2007  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence of Record

A review of the claims file reveals that the veteran is 
currently service connected for degenerative disc disease L3-
S1, status post L5-S1 laminectomy, currently rated 40 percent 
disabling; depression secondary to the low back disorder, 
rated 50 percent disabling; and noncompensable residuals of a 
strained muscle of the right thumb.

As was noted above, a review of service medical records, both 
those reflecting the veteran's initial period of active duty 
for training and those from the South Carolina Army National 
Guard, reveal no treatment for or complaints of the claimed 
conditions.  The veteran injured her back initially in April 
1997 while performing annual training.  She aggravated that 
injury in February 1998 when moving furniture with a friend.  
The veteran eventually underwent back surgery in September 
1998.  She was formally discharged from the National Guard in 
February 2000, following a Physical Evaluation Board (PEB).  
During a March 1999 examination, the veteran did not report 
any heart burn or indigestion, bowl disturbances, or 
generalized body pains.  She did complain of chronic low back 
pain.  During her January 2006 PEB, doctors noted no bowel or 
digestive tract problems, and complaints of pain were 
localized to the low back and sciatic areas.  Private doctors 
treating her at this time, including Dr. ACM, Dr. FGD, and 
Dr, BPM, as well as treatment records from OM, SF, and CM 
hospital all confirm the absence of complaints of bowel or 
upper gastrointestinal symptoms.  Physical complaints were 
not generalized, but related directly to the disc disease of 
the lower back and associated radiating pain of the legs.

The veteran was examined by a VA doctor in June 2001 in 
connection with a claim of service connection for a knee 
disability, not under appeal here.  There is no report of 
bowel or stomach problems, though the Board notes this was 
not the focus of the examination.  The examiner did indicate 
a relationship between complaints of pain in the back and 
legs and overlaying psychiatric component.

VA medical records from April 2001 to October 2006 reveal the 
onset of complaints of acid reflux and stomach upset came in 
approximately July 2001.  The veteran had specifically denied 
any chronic problems during an April 2001 examination.  In 
September 2001, the veteran reported heartburn which was not 
relieved by over the counter medications, abdominal cramps, 
gas, bloating, and diarrhea.  The treating doctor prescribed 
medication for IBS and reflux symptoms, but did not indicate 
a possible etiology for the complaints.  The doctor also 
speculated that the veteran may have fibromyalgia based on 
complaints of fatigue, chronic pain, depression, and bowel 
symptoms.  One doctor related the fibromyalgia to ongoing 
psychiatric treatment.  On several occasions, though the 
veteran continued to report symptoms such as upset stomach, 
nausea, and diarrhea, she did not complain that her 
medications were causing problems.  She was upset that the 
medications were not effective in stopping her pain, but 
reported only that in the past, one particular medication had 
made her ill.  VAMC treatment records do not reflect any 
findings of drug allergies or reactions, other than to 
penicillin.  While the extensive VA treatment records amply 
document the existence of symptomatology and the diagnosis of 
various conditions, no doctor offers a clear opinion on the 
etiology of any of the claimed disabilities.  They repeat the 
veteran's allegations, or speculate regarding possible 
relationships and interactions, but do not provide any 
opinion establishing a nexus between current complaints and 
any service-connected disability.  For example, one doctor 
noted a "correlation" between pain and anxiety and the 
veteran's IBS symptoms, but does not opine the pain caused 
the IBS.

Social Security Administration records, which include private 
examination reports and copies of VA treatment records, also 
focus on the diagnosis and description of the status of the 
veteran's disabilities without addressing the etiology of any 
condition.

Similarly, the veteran has provided several statements from 
her mother, sister in law, brother, and boyfriend which 
describe the veteran's current functional status and their 
observations of her pain.  None of these individuals are 
doctors or other medical professionals.  The veteran's mother 
has repeated the veteran's assertion that stomach problems 
are related to her medication regimen, but no other lay 
statement offers an opinion on causation of the claimed 
disabilities.

Private doctors have not opined on the causation of secondary 
conditions, either.  Dr. FGD and Dr. WMS both describe the 
impact of the veteran's back pain on her daily functioning, 
but do not address the existence or etiology of other 
complaints.

The veteran underwent additional VA examinations in June 
2002.  In relevant part, the veteran stated that she had IBS 
symptoms for six months.  Medications were prescribed for the 
IBS, which had in turn upset her stomach, resulting in acid 
reflux.  She reported diarrhea from time to time and vomiting 
as symptoms of IBS.  Chronic abdominal pain was controlled by 
medication.  She denied dysphagia, hematemesis, or melena, as 
well as chronic nausea or vomiting.  The abdomen was soft and 
nontender.  IBS and acid reflux disease were diagnosed.  The 
examiner opined that IBS "could be associated" with 
anxiety, depression, and acid reflux disease, but it was not 
due to medications, particularly Tylenol 3 and nonsteroidal 
anti-inflammatories (NSAIDS).  The doctor did not address the 
possible etiology of the acid reflux.

During a December 2004 VA spine examination, the examiner 
felt that the veteran's reported symptoms were inconsistent 
with the expected complaints from a "single level discectomy 
from L5-S1."  The doctor expressed concern that the 
veteran's depression was causing her to have significant pain 
intolerance, and there were secondary and tertiary gain as 
factors.  The doctor did not note the presence of IBS, acid 
reflux disease, or fibromyalgia, and did not review the 
claims file in connection with the examination.  No opinion 
on etiology was offered.

The Board remanded the claims for VA examinations and medical 
opinions in May 2006.  The November 2006 spine examiner, 
while he did not address the etiology of the claimed 
conditions, did opine that the majority of the veteran's 
functional complaints were related to fibromyalgia and not to 
the back directly.  He reviewed the claims file and noted the 
history of acid reflux, IBS, and fibromyalgia in addition to 
the disc problems of the low back.

A second examiner saw the veteran in November 2006 and 
specifically addressed the complaints of acid reflux, IBS, 
and fibromyalgia.  He also reviewed the claims file in 
connection with the examination.  The examiner diagnosed all 
three claimed condition based on that review and his own 
clinical findings.  With regard to IBS, the doctor specified 
that the cause of IBS is not known, but medical science 
generally accepts the association of mood and anxiety with 
gut motility.  It was not generally accepted that there was a 
relationship between NSAIDS and IBS.  The examiner did not 
address other medications the veteran was taking.  The 
veteran reported exacerbation of her symptoms in times of 
anxiety.  Based on the stated generally accepted medical 
principles, the veteran's statements, and the review of the 
claims folder, the examiner opined that it was at least as 
likely as not that the IBS was caused by a mood disturbance 
such as depression or anxiety.

Similarly, the examiner noted that medical knowledge 
recognizes no cause or specific pathophysiology for 
fibromyalgia.  Causes appear to be multifactorial, and the 
doctor described the condition as involving pain control 
issues.  Symptoms can be caused by physical and/or emotional 
stressors, and the examiner opined that it was at least as 
likely as not that in this particular case, the veteran's 
fibromyalgia was caused by her physical back problems and/or 
mood disorder.

Finally, the November 2006 VA examiner addressed the etiology 
of the veteran's acid reflux disease.  The veteran reported, 
when asked, that she believed her reflux symptoms were 
connected to her medications.  She also felt that anxiety and 
spicy foods flared her reflux.  The examiner noted that 
NSAIDS and aspirin can contribute to esophageal and gastric 
inflammation.  He also noted that nicotine increases gastric 
inflammation.  Records, as well as findings on examination, 
reveal the veteran to be a one to two pack a day smoker.  The 
veteran stated, and records reflect, that the veteran was not 
using aspirins or NSAIDS.  The examiner opined that the 
veteran's prior use of NSAIDS and aspirin could "certainly" 
have been associated with gastric and esophageal irritation, 
but symptoms would have cleared when the veteran stopped 
using those medications.  An esophagogastroduodenoscopy 
showed no permanent residuals such as scarring which might be 
related to the gastric complaints from when the medications 
were being used.  The examiner opined that the currently 
diagnosed acid reflux was at least as likely as not caused by 
or a result of ongoing nicotine use, or smoking.

A VA mental disorders examination was conducted in May 2007.  
The examiner clarified that there was no evidence of a 
personality disorder or other nonservice-connected 
psychiatric disorder.  The examiner opined that the veteran's 
complaints were proportionate to her objective findings of 
disability.

Service Connection, Generally

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Acid reflux disease, 
fibromyalgia, and IBS are not shown in service medical 
records, nor does any doctor relate the currently diagnosed 
conditions directly to service.  Moreover, the veteran does 
not allege that these disabilities were first manifested or 
had their onset in service.  In the absence of any evidence 
or allegation of a direct nexus to service for the claimed 
disabilities, service connection cannot be granted under such 
a theory of entitlement.

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  As none of the claimed disabilities are listed as 
presumptive chronic conditions, and connection under that 
theory is not applicable.  The Board notes that IBS is a 
presumptive condition for former prisoners of war held for 
more than 30 days, but the veteran here does not fall into 
that category.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  The veteran here alleges 
that acid reflux disease, fibromyalgia, and IBS are related 
to one or more of her already service-connected disabilities.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Acid Reflux Disease

The Board finds that the preponderance of the evidence 
establishes no relationship between the current disability 
and any service-connected disability.  Records reflect that 
acid reflux symptoms were first reported in July 2001.  VA 
treatment records do not show that complaints were 
continuous, or even regular.  The veteran has stated that she 
had a reaction to a specific medication used early in her 
treatment for low back pain, but she has not specifically 
stated that this causal connection has recurred.  The 
veteran's mother did note a relationship in one letter to VA, 
and the veteran has repeatedly voiced her belief in a nexus, 
but the Board notes that as lay people, they are not 
competent to offer an opinion on a matter requiring 
specialized medical knowledge or training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The sole medical opinion regarding a nexus between the 
veteran's medications and her acid reflux disease is 
negative; the doctor noted that the medications known to 
cause such symptoms had been discontinued, and the symptoms 
would also have stopped.  He specifically found no chronic 
residuals of medication induced acid reflux disease.  He did, 
however, attribute the current symptomatology to the 
veteran's smoking habit.  The Board finds the sole medical 
opinion on the issue very credible, as it is based on review 
of the extensive medical evidence of record, the veteran's 
subjective complaints on examination and history (which the 
Board also notes are corroborated by contemporaneous 
treatment records), and the application of generally accepted 
medical knowledge.  The claim of service connection for acid 
reflux disease must be denied.

IBS

On the other hand, the preponderance of the evidence is in 
favor of the veteran's claim of service connection for IBS.  
It is important to note that, contrary to the veteran's 
assertion, IBS is not related to her medication.  Two VA 
examiners have so opined.  VA treatment records indicate, but 
do not clearly state, that there is a likely relationship 
between the veteran's ongoing bowel complaints and her 
service-connected psychiatric disorder.  In June 2002, a VA 
examiner stated that IBS "could be associated" with mental 
disorders, but this opinion is too speculative to establish a 
nexus by a preponderance.  A November 2006 VA examiner 
settled the matter when he opined that the veteran's IBS, 
based on his review of the claims file, examination of the 
veteran, and history provided by the veteran, that IBS is at 
least as likely as not related to the veteran's service-
connected psychiatric disorder.  The Board notes that a VA 
psychiatrist has examined the veteran and opined that there 
is no nonservice-connected mental disorder present.  
Therefore, the uncontradicted evidence establishes that IBS 
is secondary to a service-connected disability, and the claim 
must be granted.

Fibromyalgia

The Board also finds that service connection for fibromyalgia 
must be granted, as secondary to the veteran's service-
connected low back and psychiatric disorders.  VA treatment 
records initially diagnosed the condition in late 2001, and, 
as with IBS, treating doctors commented on a possible 
relationship to mental health issues.  The commentary was 
general in nature, however, and no doctor clearly opined that 
the condition was caused by service-connected depression.  
During the November 2006 VA examination, however, the doctor 
directly addressed the question, stating that the causes of 
fibromyalgia were not fully known but were multifactorial.  
Based on general medical knowledge and the particular history 
and findings related to this veteran, he opined that the 
current diagnosis was at least as likely as not related to 
service-connected disabilities, both physical and 
psychiatric.  There is no medical evidence to the contrary.  
Service connection is therefore granted.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment is not considered substantially gainful.  38 
C.F.R. § 4.16(a)

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran is service connected for noncompensable 
residuals of a strained muscle of the right thumb; 
degenerative disc disease L3-S1, status post L5-S1 
laminectomy, currently rated 40 percent disabling; and 
depression secondary to the low back disorder, rated 
50 percent disabling.  Service connection has been granted 
herein for IBS and fibromyalgia, but no evaluations have been 
assigned for these disabilities.  The Board will assume 
arguendo that these newly service-connected disabilities are 
noncompensable for purposes of adjudicating the veteran's 
claim for TDIU.  The Board stresses that in no way does it 
intimate the propriety of any evaluation for these 
disabilities upon return of this case to the RO.

The combined service-connected evaluation is 70 percent, and 
at least one disability is rated 40 percent disabling.  The 
basic schedular eligibility threshold is therefore met under 
38 C.F.R. § 4.16.

VA treatment records and examination reports, as well as the 
statement from the veteran's former employer, clearly 
establish that the veteran is unable to obtain or retain 
substantially gainful employment as a result of her service-
connected disabilities.  Although the veteran has a college 
education, her low back, fibromyalgia, and psychiatric 
disabilities together prevent her from holding full time 
employment.  She was laid off from a job at MCI due to 
excessive absences for treatment and due to symptoms, and was 
unable to perform even part time (3-5 hours a day) duties at 
a pizza shop.  The Board notes that her employer at the pizza 
shop has submitted a statement reflecting the veteran tried 
very hard to work, and was a good employee, but she was 
physically unable to perform due to her back pain and 
fatigue.  Numerous VA doctors, both treating physicians and 
examining doctors, have commented that her service-connected 
disabilities have had a severe impact on her ability to work.  
Private doctors have also so opined, though their opinions 
are limited to the impact of the back disability on 
occupational functioning.  The statements of the veteran 
regarding her effort to work, as well as the statements of 
family members and friends, support a finding that, but for 
her service-connected disabilities, the veteran was able 
willing, and in fact was eager, to work.  Entitlement to TDIU 
is granted.


ORDER

Service connection for acid reflux disease is denied.

Service connection for irritable bowel syndrome is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

Service connection for fibromyalgia is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations governing payment of monetary benefits.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


